EXHIBIT 10.17

FHLBANK San Francisco

2007 Audit Performance Unit Plan

Summary Description

PLAN PURPOSE

To optimize the Audit Department’s long-term performance in accomplishing Audit
Committee approved goals.

PLAN OBJECTIVES

To motivate the Senior Vice President and Director of Internal Audit to exceed
Audit Department goals on a long-term basis that directly support the annual
audit plans and strategic objectives. Attract and retain an outstanding
executive by providing a competitive total compensation program, including a
cash-based long-term incentive reward opportunity tied to the performance of the
Audit Department against specified performance measures.

PARTICIPANT

Participant is a key executive whose performance has a major impact on the Audit
Department’s success. Participant is an incumbent in the Audit Department’s
senior officer position:

Senior Vice President and Director of Internal Audit

PERFORMANCE PERIOD

The Audit Performance Unit Plan (APUP) pays incentive awards related to the
achievement of Audit Department performance over a three-year performance
period. The 2007 Plan is effective January 1, 2007 and is based on performance
from January 1, 2007 through December 31, 2009.

PERFORMANCE METRICS

The target performance level reflects long-term performance expectations. Unlike
the annual Audit Incentive Plan (AIP), the participant does not have an
individual goal.

 

1. 3-Year Average Annual Audit Incentive Plan Achievements: Measured by the
average of the actual achievement levels under the 2007, 2008, and 2009 annual
audit incentive plans, to be set at the end of the performance period.

ACHIEVEMENT MEASURES

The Audit Long Term Incentive Plan rewards four levels of performance
achievement, as follows:

 

Achievement Level

  

Measure Definition

Threshold (75%)    Performance that is considered a threshold level of
successful achievement. This is the minimum level of performance which must be
achieved for awards to be paid. Target (100%)    Performance that is expected
under the Audit Department’s Plan. Incentive payments are made at the target
(100%) level found in the award ranges scale on the following page. 150% of
Target    An optimistic achievement level based on expected business. 200% of
Target    The most optimistic achievement level based on reasonable business
assumptions and conditions.



--------------------------------------------------------------------------------

AWARD DETERMINATION

An award is calculated and paid in whole or part at the end of the 2007 Plan
term (during the first quarter of 2010) based on achievement of a minimum level
of performance under the goals. Awards earned are based on the level at which
the 3-year performance goals have been achieved. Final awards will be prorated
for a Participant promoted or hired into position during the Performance Period,
and for a Participant who takes a leave of absence during the Performance
Period. Target payout for the January 1, 2007 through December 31, 2009
performance period is presented in the table under the Award Opportunity section
below.

Award payouts may be modified up or down at the Audit Committee’s discretion
(+/- 25% of the dollar award derived from the table) to account for performance
that is not captured in the performance metrics. Performance below the threshold
achievement level for any measure normally will not result in an incentive
award.

AWARD OPPORTUNITY

Individual APUP targets for each three-year performance period are established
annually for the participant at the beginning of each calendar year. Target
award levels are stated below as a percentage of the February 1st base salary at
the beginning of the three-year performance period.

Award Range Scale

2007 Plan Year – APUP Payout as % of 2007 Base Salary (as of February 1st)

 

Position Level

   Threshold1     Target2     150% of Target3     200% of Target4  

Senior Vice President

   12 %    25 %    37 %    50 % 

Notes:

 

1 –   50% of target payout; based on the actual 3-year annual audit incentive
plans performance during the plan period. 2 –   Based on the average of the
actual 3-year annual audit incentive plans performance during the plan period. 3
–   150% of target payout; based on the actual 3-year audit incentive plans
performance during the plan period. 4 –   200% of target payout; based on the
actual 3-year audit incentive plans performance during the plan period.

Cash awards are paid to the participant at the end of the 3-year performance
period (during the first quarter of 2010).

Example of how award is calculated for the Senior Vice President for 2007 Plan
Period

 

(100% weight)

3 yr. Ave. Annual AIP Levels Achieved:

(160% of Target)

  }    Percent of Target Payout:
160%    2007 Base
Salary    Target PUP Payout
(% of Base Salary)    Payout % Based
on Performance    PUP Payment
paid Q1 2010         $250,000 X    25% X    160% =    $100,000                 

Payments under this plan are subject to the approval of the Audit Committee. To
be eligible for the performance unit plan payment you must be employed with the
Bank when the payment is disbursed. Long term incentive awards will be prorated
for a participant in position less than a full three-year plan period, including
a participant that has a leave of absence greater than one month during the plan
period. The awards will be distributed no later than two business days following
the date of Audit Committee-Board approval. All compensation and incentive plans
are subject to review and revision at the Bank’s discretion. Such plans are
reviewed regularly to ensure they are competitive and equitable.